Citation Nr: 1403619	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected tendon inflammation disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for hypertension.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  The RO issued a supplemental statement of the case (SSOC) in March 2011, denying service connection for hypertension as secondary to the Veteran's service-connected tendon inflammation disability.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  That file has been reviewed in connection with this claim.

For reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

The report of the Veteran's December 1973 entrance examination reflects a notation of "borderline hypertension."  The Veteran's blood pressure was taken six times over a two day period.  Specifically, he had readings of: 144/100, 142/94, 142/90, 130/90, 144/90, and 130/94.  The report of the Veteran's October 1975 discharge examination reflects a continued diagnosis of hypertension.  Specifically, the report states "Hypertension Feb 1974, on enlistment physical.  No recurrence since."  At that time, the Veteran's blood pressure reading was 128/90 and his diagnosis was "Diastolic BP borderline, high."

The Veteran contends that his hypertension was aggravated in service, or is aggravated by his service-connected tendon inflammation disability.  

It appears that there are outstanding service treatment records that the Veteran asserts reflects an increase in his blood pressure during service.  Specifically, on his April 2010 VA Form 9, the Veteran stated that he was hospitalized at an Army military hospital in Munich, Germany, in November 1974, for a foot injury and that he had "a cast on [his] leg that had to be taken off and re-cast because of high blood pressure."  It does not appear from the available evidence that any efforts have been made to obtain the identified treatment records of that treatment.  As these records may be pertinent to the issue on appeal, the RO should take appropriate steps to obtain them, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the RO should also undertake appropriate action to obtain and associate with the claims file any other outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) Nashville, Tennessee, dated from July 2008; however, more recent records from this facility may exist.  The Veteran also has stated that he has received treatment at a VA outpatient clinic in Chattanooga, Tennessee.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Nashville VAMC, dated since July 2008, as well as any relevant records from the Chattanooga VA outpatient clinic.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim, if appropriate), prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action to obtain the Veteran's records from his November 1974 treatment at an Army medical facility in Munich Germany.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain all VA records of evaluation and/or treatment of the Veteran, to include from the Nashville VAMC (dated since July 2008), and from the Chattanooga VA outpatient treatment center (dated at any time since discharge).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


